UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2011 GEORGETOWN BANCORP, INC. (Exact name of Registrant as specified in its charter) Federal (State or Other Jurisdiction of Incorporation) 0-51102 (Commission File Number) 20-2107839 (I.R.S. Employer Identification No.) 2 East Main Street, Georgetown, MA 01833 (Address of principal executive offices) (978) 352-8600 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On April 26, 2011, Georgetown Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders.At the Annual Meeting, shareholders considered the election of directors and the ratification of the Company’s independent registered public accounting firm.A breakdown of the votes cast is set forth below. Broker 1. The election of directors For Withheld non-votes Robert E. Balletto Stephen L. Flynn Thomas L. Hamelin J. Richard Murphy 2.The ratification of the appointment of Shatswell, MacLeod & Company, P.C. as the Company’s independent registered public accounting firm for the year ending December 31, 2011. For Against Abstain 0 Item 9.01 Financial Statements and Exhibits (a) Financial Statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions: None (d) Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORGETOWN BANCORP, INC. Date: April 27, 2011 By: /s/ Joseph W. Kennedy Joseph W. Kennedy Senior Vice President and Chief Financial Officer
